internal_revenue_service number release date index number ----------------------------------- -------------------- -------------------------------- ------------------------ ------------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc psi b04 plr-137164-08 date date in re --------------------------------------------------- ------------------------------------------------------------- ------------------------------------------------- legend legend decedent ----------------------------------------------------- state ------------- date ----------------------- date ------------------ date -------------------------- date ---------------------- spouse ------------------ attorney ------------ law firm ------------------------------------------------------ a ------------- b ------------- c d ------------------- e --------------- f --- trust ------------------------------------------------------------------------------------------------- ------------------------------------------------------------------------------------------------------------------ trustee ------------------ --- dear ----------------- plr-137164-08 this responds to a letter dated date and subsequent correspondence submitted by your authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever a_trust into a qualified terminable_interest qtip_trust and non-qtip trust under b - b ii of the estate_tax regulations and for additional rulings with respect to the severed trusts facts decedent a resident of state died on date survived by spouse and three children under article vii of his will decedent bequeathed dollar_figurea to spouse outright and the remainder of his residuary_estate to a_trust trust under the terms of trust the trustee is to pay or apply to or for_the_use_of spouse during her lifetime at least quarter-annually the net_income of trust in addition the trustee may at any time or from time to time pay to spouse so much of the principal whether the whole or a lesser amount as the trustee in his sole discretion may determine upon the death of spouse dollar_figureb of trust principal is to be distributed to decedent’s daughter and the remainder is to be distributed to decedent’s issue including daughter in equal shares per stirpes decedent’s will authorized the executor of his estate to make the qualified_terminable_interest_property qtip_election for all or any portion of trust however the will did not specifically authorize the trustee to divide the trust into a qtip_trust and a non-qtip trust in the event that a partial_qtip_election was made nor did it expressly authorize the severance of either trust into a generation-skipping_transfer gst exempt trust and a gst non-exempt trust as executrix of decedent’s estate spouse retained the services of attorney at law firm to prepare decedent’s form_706 united_states estate and generation-skipping_transfer_tax return decedent’s estate_tax_return was timely filed on date on schedule m a qtip_election was made for an undivided portion of trust consisting of c of trust’s value in the amount of dollar_figured the form_706 did not evidence any intent to divide the trust into two separate trusts a qtip_trust and a non-qtip trust on schedule r decedent’s entire gst_exemption amount of dollar_figuree was allocated to the undivided trust decedent’s gst_exemption amount was less than the value of the undivided trust and less than the value of the portion of the trust for which the qtip_election was made as a result of the allocation trust has an inclusion_ratio of also pursuant to the instructions on schedule r the allocation is deemed to be an election under sec_2652 to treat the undivided portion of trust for which the qtip_election was made on schedule m as if the qtip_election had not been made for gst tax purposes reverse_qtip_election the executrix received a letter dated date from the internal_revenue_service indicating that the decedent’s form_706 had been accepted as filed and that no estate_tax was due the administration of decedent’s estate was closed and a final accounting was rendered on date plr-137164-08 affidavits submitted in connection with this ruling_request affirm the representation that the attorney at law firm who prepared decedent’s form_706 did advise spouse as executrix to make the qtip_election for that portion of trust that was in excess of decedent’s unused exemption equivalent amount however the attorney neither advised spouse to sever the trust into a qtip_trust and a non-qtip trust and to indicate such intent on the form_706 nor did she advise spouse to divide the qtip_trust into a gst exempt trust and a gst non-exempt trust attorney did advise spouse to allocate decedent’s gst_exemption amount to the trust on schedule r resulting in a reverse_qtip_election for the qtip portion of the undivided trust trustee of trust requests the following rulings that an extension of time be granted under sec_301_9100-3 of the procedure and administration regulations and sec_20_2056_b_-7 of the estate_tax regulations to sever the trust into two trusts a qtip_trust constituting c of the trust assets as elected on schedule m of form_706 and a non-qtip trust constituting f the balance of the trust assets that the severance will be effective as of the date of decedent’s death for estate_tax purposes and that following the severance under local law the terms of decedent’s will will govern each separate trust that the qtip_trust will be a reverse qtip_trust under sec_2652 and based on the allocation made on schedule r of form_706 the qtip_trust and the non-qtip trust will each have an inclusion_ratio of that the qtip_trust may be severed in a qualified_severance under sec_26 d ii of the generation-skipping_transfer_tax regulations into two trusts one with dollar_figure percent of the qtip_trust assets and one with dollar_figure percent of the qtip_trust assets that after the qualified_severance the trust with dollar_figure percent of the qtip_trust assets will be a reverse qtip_trust with an inclusion ration of zero and the trust with dollar_figure percent of the qtip_trust assets will be a reverse qtip_trust with an inclusion_ratio of one that the qualified_severance will be effective prospectively from the date of such severance and after such date in accordance with local law the terms of decedent’s will will govern each of the separate trusts that the non-qtip trust may be severed in a qualified_severance under sec_26 d ii of the regulations into two trusts one with dollar_figure percent of the non-qtip trust assets and one with dollar_figure percent of the non-qtip trust assets that after the qualified_severance the trust with dollar_figure percent of the non-qtip trust assets will have an inclusion_ratio of zero and the trust with dollar_figure percent of the non-qtip trust assets will have an inclusion_ratio of one that the qualified_severance will be effective prospectively from the date of such severance and after such date in accordance with local law the terms of decedent’s will will govern each of the separate trusts plr-137164-08 law and analysis ruling_request sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse under sec_2056 a marital_deduction is allowed for qualified_terminable_interest_property qtip which is defined under sec_2056 as property i which passes from the decedent ii in which the surviving_spouse has a qualifying_income_interest_for_life and iii to which the election under sec_2056 applies sec_2056 provides that the election with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 and once made shall be irrevocable sec_20_2056_b_-7 of the estate_tax regulations provides that the qtip_election may relate to all or any part of property that meets the requirements of sec_2056 provided that any partial election must be made with respect to a fractional or percentage share of the property the fraction or percentage may be defined by a formula sec_20_2056_b_-7 provides that in general a_trust may be divided into separate trusts to reflect a partial election that has been made or is to be made if authorized under the governing instrument or otherwise permissible under local law any such division must be accomplished no later than the end of the period of estate administration if at the time of the filing of the estate_tax_return the trust has not yet been divided the intent to divide the trust must be unequivocally signified on the estate_tax_return in the present case decedent’s will did not specifically authorize the trustee to divide the trust into two separate trusts to reflect the partial_qtip_election nonetheless section a of state’s estates powers and trusts law eptl authorizes an executor or trustee without court approval or the consent of the beneficiaries to establish two or more separate trusts in order to segregate property held in trust in which a spouse has a qualifying_income_interest_for_life and for which a qtip_election was made from property with respect to which no qtip_election was made under section b such a division relates back to the effective date of the disposing instrument further under section c the terms of the disposing instrument shall govern each separate trust section f defines disposing instrument as a will plr-137164-08 trust agreement instrument exercising a power_of_appointment or other instrument creating such a_trust or transferring property to such trust if separate trusts are established under a e requires that they be established by an instrument or instruments in writing signed and acknowledged by the trustee and filed in the office of the clerk of the court having jurisdiction over the trust under d where the original assets remain or can be traced the property distributed to the separate trust shall be fairly representative of appreciation or depreciation and shall be based upon the fair_market_value of the assets on the date or dates of the distributions of such assets to the separate trusts under sec_301_9100-1 the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make a regulatory election sec_301_9100-2 provides for automatic extensions for time for making certain elections sec_301_9100-3 provides that in general requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer failed to make the election because after exercising reasonable diligence taking into account the taxpayer’s experience and the complexity of the return or issue the taxpayer was unaware of the necessity for the election sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts presented and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied accordingly trustee is granted sixty days from the date of this letter to sever the trust into two trusts a qtip_trust constituting c of the trust’s assets as elected on schedule m of form_706 and a non-qtip trust constituting f the remainder of the trust’s assets the severance will plr-137164-08 be effective as of the date of decedent’s death for estate_tax purposes and under c of state’s eptl the terms of decedent’s will will govern each separate trust trustee should file a supplemental form_706 within days from the date of this letter unequivocally signifying the severance of the trust the supplemental form_706 should be filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the return ruling_request sec_2601 imposes a tax on every generation-skipping_transfer gst sec_2611 defines a gst as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides that the inclusion_ratio is determined by subtracting the applicable_fraction from sec_26_2642-1 and c of the generation-skipping_transfer_tax regulations provides in relevant part that the numerator of the applicable_fraction is the amount of gst_exemption allocated to the trust and the denominator of the applicable_fraction is the value of the property transferred to the trust as in effect for the year of decedent’s death sec_2631 provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or by his executor to any property with respect to which such individual is the transferor sec_2631 provides that once an allocation of gst_exemption is made it is irrevocable sec_2632 provides that any allocation by an individual of his gst_exemption may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate including extensions sec_2652 provides that in the case of any trust with respect to which a deduction is allowed to the decedent’s estate under sec_2056 the estate of the decedent may elect to treat all of the property in the trust for purposes of the gst tax as if the election to be treated as qtip had not been made the election is referred to as the reverse_qtip_election the consequences of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent’s gst_exemption may be allocated to the qtip_trust plr-137164-08 sec_26_2652-2 provides that the reverse_qtip_election is to be made on the return on which the qtip_election is made as noted above decedent’s entire gst_exemption of dollar_figuree was allocated to trust on schedule r of form_706 pursuant to the instructions on schedule r the allocation of decedent’s gst_exemption to trust is deemed to be an election under sec_2652 a to treat the portion of the trust for which the qtip_election was made on schedule m as if the qtip_election had not been made for gst tax purposes as a result of the allocation of decedent’s gst_exemption to trust trust has an inclusion_ratio of accordingly we conclude that after trust is severed into a qtip_trust and a non-qtip trust the qtip_trust will continue to be treated as a reverse qtip_trust and each of the new trusts will continue to have an inclusion_ratio of ruling_request sec_3 and sec_2642 provides that if a_trust is severed in a qualified_severance the trusts resulting from such severance shall be treated as separate trusts thereafter for gst purposes a qualified_severance is defined under sec_2642 as the division of a single trust and the creation by any means available under the governing instrument or under local law of two or more trusts if the single trust was divided on a fractional basis and the terms of the new trusts in the aggregate provide for the same succession of interests of beneficiaries as are provided in the original trust if a_trust has an inclusion_ratio of greater than zero and less than a severance is a qualified_severance only if the single trust is divided into two trusts one of which receives a fractional share of the total value of all trust assets equal to the applicable_fraction of the single trust immediately before the severance in such case the trust receiving such fractional share shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of sec_2642 provides that a qualified_severance may be made at any time sec_26_2642-6 provides that in the case of a qualified_severance occurring after gst tax exemption has been allocated to a_trust if the trust has an inclusion_ratio that is greater than zero and less than one then the requirements of either sec_26 d ii or iii must be satisfied sec_26_2642-6 provides that where a_trust is severed initially into only two resulting trusts one resulting trust must receive that fractional share of the total value of the original trust as of the date of severance that is equal to the applicable_fraction used to determine the inclusion_ratio of the original trust immediately before the severance the other resulting trust must receive that fractional share of the total value of the original trust as of the date of severance that is equal to the excess of one over the fractional share described in the preceding sentence the trust receiving the fractional plr-137164-08 share equal to the applicable_fraction shall have an inclusion_ratio of zero and the other trust shall have an inclusion_ratio of one in the present case decedent’s will did not specifically authorize the trustee to divide the trust into separate trusts for gst purposes however section a of state’s eptl authorizes an executor or trustee without court approval or the consent of the beneficiaries to establish two or more separate trusts in order to segregate property held in trust which is exempted from the gst tax from property that is not so exempt so that one of the trusts will have an inclusion_ratio of zero and the other will have an inclusion_ratio of one under section b of state’s eptl such a division relates back to the effective date of the disposing instrument unlike the severance of the trust into a qtip_trust and a non-qtip trust under ruling however the effective date of a qualified_severance is the date of the severance and the resulting trusts are treated as separate trusts for gst purposes as of that date under state’s eptl c the terms of decedent’s will will govern each separate trust therefore based on the facts submitted and representations made we conclude that the reverse qtip_trust and the non-qtip trust which will be a separate trusts under ruling may each be severed in a qualified_severance under sec_2642 and sec_26_2642-6 into two trusts provided that the severances are reported to the service following the requirements of sec_26_2642-6 one of the reverse qtip trusts will contain dollar_figure percent of the reverse qtip_trust assets and will have an inclusion_ratio of zero and the other will contain dollar_figure percent of the reverse qtip_trust assets and have an inclusion_ratio of one similarly one of the non-qtip trusts will contain dollar_figure percent of the non-qtip trust assets and will have an inclusion_ratio of zero and the other will contain dollar_figure percent of the non-qtip trust assets and will have an inclusion_ratio of one except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any transaction or item discussed or referenced in this letter this letter is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-137164-08 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely curtis g wilson associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of letter cc
